Title: General Orders, 23 October 1781
From: Washington, George
To: 


                  
                     
                     Head Quarters near York Tuesday October 23d 1781.Parole America
                     Countersigns Paris Madrid
                  
                  For the Day tomorrow 
                  Brigadier General WayneLieutenant Colonel OlneyMajor WyllysBrigade Major WilliamsColonel Dayton’s Brigade for duty tomorrow to parade at ten ôClock in the morning on their own Parade.
                  Two Pioneers from each regiment and Corps to be sent immediately to Colonel Pickerings Quarters to be continued on duty from day to day untill dismissed by the Quarter Master General.
                  After Orders
                  The Biscuit taken from the Enemy is not to be issued without a General Order.
                  At the General Court martial of the Line whereof Colonel Cortlandt is President, Lieutenant Arthur of the 3d Maryland regiment was tried.
                  1st For disobedience of Orders of the 13th Inst.
                  2dly Conduct prejudicial to the Service and unbecoming an Officer in returning himself unfit for Duty for sometime past when during that period he made frequent and distant excursions on parties of pleasure &ca where his Conduct and Behavior indicated no real indisposition.
                  The Court on Consideration are of opinion that Lieutenant Arthur is Guilty of the first Charge against him in breach of Article 5th Section 18th of the Rules and Articles of War.
                  They acquit him of the second Charge against him.
                  The Court in consequence of Lieutenant Arthur’s being Guilty of the first charge sentence him to be Reprimanded in Brigade Orders.
                  The Commander in Chief Approves the opinion of the Court, Two Captains four subalterns six serjeants and two hundred rank and file from the Marquis de la Fayette’s division to parade tomorrow morning at eight ô clock on their division parade, They are to assist in Collecting and removing the Military stores at York and Gloucester—Major Doughty will attend at the above time and place to conduct them.
               